DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Glenn et al. (US 4622775 henceforth Glenn).
Regarding claim 1, Glenn discloses a system for growing plants out of seeds on a water surface, which system comprises: a buoyant body having a flat bottom surface and a flat top surface parallel to the flat bottom surface (raft 7, fig. 6), wherein the buoyant body is provided with a plurality of passages extending from the top surface to 
Regarding claim 3, Glenn discloses wherein the height positioning means are provided by a tapering shape of the peripheral wall of the containers and a correspondingly tapering wall of the passages (fig. 1 and 6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 10, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn in view of Bissonnette et al. (US 2007/0271841 henceforth Bissonnette).
Regarding claim 2, Glenn teaches the invention substantially as claimed but fails to teach wherein the height positioning means comprise a horizontal flange arranged to an upper edge of the peripheral wall, which horizontal flange is supported on the flat top surface of the buoyant body. However, Bissonnette teaches height positioning means comprise a horizontal flange arranged to an upper edge of the peripheral wall, which horizontal flange is supported on the flat top surface of the buoyant body (fig. 11 C and D). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Glenn’s pot with a pot as taught by Bissonnette to prevent a small pot from falling into the growth chamber.
Regarding claim 5, Glenn teaches the invention substantially as claimed but fails to teach wherein the peripheral wall has an open structure and wherein the open structure of the bottom wall is more open than the open structure of the peripheral 
Regarding claim 10, Glenn as modified by Bissonnette teaches the invention substantially as claimed and Glenn further teaches wherein the height positioning means are provided by a tapering shape of the peripheral wall of the containers and a correspondingly tapering wall of the passages (fig. 1 and 6).  
Regarding claim 13, Glenn as modified by Bissonnette teaches the invention substantially as claimed and Glenn further teaches wherein the peripheral wall has an open structure and wherein the open structure of the bottom wall is more open than the open structure of the peripheral wall (fig. 11A and B).
Regarding claim 14, see claim 5 above.
Regarding claim 19, see claim 2 above.
Claims 6-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn in view of De Feo et al. (US 2017/0238486 henceforth De Feo).
Regarding claims 6 and 17, Glenn teaches the invention substantially as claimed but fails to teach wherein the bottom wall and peripheral wall of the containers are composed out of fibres of plastic, which are adhered to each other. However, De Feo teaches bottom wall and peripheral wall of the containers are composed out of fibres of plastic, which are adhered to each other (para. 0010 and 0025, fig. 1). It would have 
Regarding claim 7, Glenn as modified by De Feo teaches the invention substantially as claimed and De Feo further teaches wherein the plastic fibres are of a biodegradable material (para. 0010 and 0025). 
Regarding claim 8, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Regarding claim 9, Glenn as modified by De Feo teaches the invention substantially as claimed and De Feo further teaches wherein the biodegradable material comprises polyactic acid (PLA) (para. 0029). 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn in view of Horibata (US 4926584).
Regarding claims 4 and 12, Glenn teaches the invention substantially as claimed but fails to teach wherein the bottom wall of each container is provided with a dent for reception and positioning a seed on the bottom wall. However, Horibata teaches a dent positioned at the bottom wall of a container to prevent root damage (recess 17, col. 2, ll. 21- 23, fig. 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bottom wall of Glenn’s system with a recess as taught by Horibata to prevent or retard putrification of plant roots.
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn in view of Bissonnette, as applied to claim 2 above, further in view of Horibata.
Regarding claim 11, Glenn as modified by Bissonnette teaches the invention substantially as claimed but fails to teach wherein the bottom wall of each container is provided with a dent for reception and positioning a seed on the bottom wall. However, Horibata teaches a dent positioned at the bottom wall of a container to prevent root damage (recess 17, col. 2, ll. 21- 23, fig. 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bottom wall of Glenn’s system with a recess as taught by Horibata to prevent or retard putrification of plant roots.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Glenn in view of Horibata, as applied to claim 4 above, further in view of Bissonnette.
Regarding claim 15, Glenn as modified by Horibata teaches the invention substantially as claimed but fails to teach wherein the peripheral wall has an open structure and wherein the open structure of the bottom wall is more open than the open structure of the peripheral wall. However, Bissonnette teaches an open bottom wall (fig. 11A and B). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Glenn’s pot with the pot as taught by Bissonnette to further allow the roots to grow out and/or to allow aeration of the roots to maintain healthy root growth.
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn in view of Bissonnette, as applied to claim 2 above, further in view De Feo.
Regarding claim 16, Glenn as modified by Bissonnette teaches the invention substantially as claimed but fails to teach wherein the bottom wall and peripheral wall of the containers are composed out of fibres of plastic, which are adhered to each other. .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Glenn in view of Horibata, as applied to claim 4 above, further in view of De Feo.
Regarding claim 18, Glenn as modified by Horibata teaches the invention substantially as claimed but fails to teach wherein the bottom wall and peripheral wall of the containers are composed out of fibres of plastic, which are adhered to each other. However, De Feo teaches bottom wall and peripheral wall of the containers are composed out of fibres of plastic, which are adhered to each other (para. 0010 and 0025, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plastic pot of Glenn’s system with the biodegradable plastic material as taught by De Feo to reduce pollution.
Response to Arguments
Applicant’s arguments, see page 6, filed 11/17/2020, with respect to the rejection(s) of claim(s) 1-19 under 102 and 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Glenn et al. US 4622775 as disclosed in the above office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EBONY E EVANS/Primary Examiner, Art Unit 3647